Opinion issued February 1, 2007








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-07-00058-CV
____________

IN RE WILLIAM STEPHENS AND RAY JORDAN, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relators William Stephens and Ray Jordan filed a petition for a writ of
mandamus and a motion for temporary relief complaining of Judge Benton's January
18, 2007 order disqualifying Lloyd E. Kelley as relators' lawyer. (1)
	We deny the petition for a writ of mandamus and the dismiss as moot the
motion for temporary relief.

PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Higley.
1.             
           -